,




                                   The Attornq         General of Texas
                                                 December 19. 1985
    JIM MATTOX
    Attorney General


    Supreme Court Suildlng        HonorableMike Driscoll               Opinion No. .JM-396
    P. 0. Box 12548
    Austin, TX. 70711. 2548
                                  Harris County Attorney
    512l475.2501                  1001 Preston, Suite 634              Re: Fees a district clerk -7
    Telex 9101874.1367            Houston,Texas 77#D02                 charge in a suit affectingthe
    Telecopier 512/4750268                                             pareat-childrelationship

    714 Jackson. Suite 700        Dear Mr. Driscoll:
    Dallas, TX. 75202.4506
    214l742-8944                      At the requerrtof the district clerk of Harris County, you ask
                                  the following qumtions regarding fees to be collected in suits
    4824 Alberta Ave.. Suhe 180
                                  affectingthe pareac-childrelationship:
    El Paso, TX. 79905.2793
    s15/533+%4                                1. Is section 14.13 of the Family Code, as
                                           enacted by House Bill No. 1593 or as enacted by
                                           Senate Bill No. 1175, valid and effective,or are
    1001 Texas. Suite 700                  both valf'iand effective?
    Houston, TX. 77W2.3111
    713/22%5SS6
                                              2. Wh,ntfee may the district clerk charge for
                                           contempt actions for enforcementof child support
    806 Broadway, Suite 312                orders antisuits to modify child support?
    Lubbock, TX. 79401.3479
    SW747.5238
                                              3. M&g the district clerk charge a managing
                                           consemattx (representedby the attorney general)
    4309 N. Tenth. Suite S                 a $5 fee for orders withholdingfrom earnings for
    McAllen, TX. 78501.1885                child suplport?
    512BS2.4547

                                       Your first qmstion arises because the Sixty-ninthLegislature
    2w Main Plaza, Suite 400      enacted two amendmentsto the Family Code and provided that each of
    San Antonio. TX. 78205.2797   them would be cod:l!liedas Family Code 514.13. Both provisionsdeal
    512/2254191                   with fees in suits affectingthe parent-childrelationship. The first
                                  of those provisionswas part of House Bill No. 1593:
    An Equal Opportunity/
    Affirmative Action Employer               Sec. 14.13. ADDITIONAL FILING FEE         NOT
                                           REQUIRED. No additional filing fee may be
                                           collecte,ior required in a suit affecting the
                                           parent-c:xlld
                                                       relationshipwhen a party to the suit
                                           files a motion to modify a decree under Section
                                           14.08 of this code, or when a motion for the
                                           enforcemnt of an order is filed under Section
                                           14.09 or 14.091 of this code. This section does
                                           not prohi'bitthe clerk from collectinga deposit
                                           in the amount set by the clerk as in other cases



                                                            p. 1814
HonorableMike Driscoll- Page 2 (JM-396)




         for payment of enpected costs and other expenses
         arising in the proceeding.

Acts 1985. 69th Leg., ch. 239, at 2039-40. Senate Bill No. 1175
containedthe other provisionto be labeledFamily Code section 14.13:

            Section 14.1:'.EXEMFTION FROM COURT FEES:
         ATTOENEY GENERAL. A clerk, auditor, sheriff, or
         other government officer or employee may not
         charge a fee or ather amount for servicesrendered
         in connection w:Xh an action or proceeding in
         which the attorney general of this state is
         representinga pctrtyfor the purpose of obtaining
         child support.

Acts 1985, 69th Leg., ch. 232, at 1961.

     Amendmentsenacted in t:hesame session of the legislatureare to
be harmonized, if possible. V.T.C.S. art. 5429b-2, 53.05(b). Also,
clericalmistakes by the l@slature should be disregarded. Attorney
General OpinionsM-1207 (l!U2);C-106 (1963);V-1234 (1951). The two
amendments at issue deal with different topics and do not conflict.
The overlap in labeling is uothing more than a clerical error. Thus,
both amendmentsare valid.

     The version of section 14.13 that is set out in House Bill No.
1593 provides the answer 1:o your second question. mat provision
makes clear that the distr::ct
                             clerk may not charge a fee for a motion
to modify a decree or a mction for enforcementof an order in a suit
affecting the parent-child relationship. Apparently the district
clerk'squestionarose becciu.seof uncertaintyabout the interpretation
of the phrase "no additionXtfiling fee" in that provision. We think
that the word "additional"<.aa referenceto the initiaa filing fee in
the suit affecting the p.%:cent-child relationship. In effect, the
provisionmeans that the cost of filing motions to modify or motions
to enforce orders is cover&.by the initial filing fee.

    Your third question is whether a clerk can charge a managing
conservatorwho is representedby the attorney general a $5 fee for
orders that are mailed to employers requiringthem to withhold child
support payments from an tmlployee'searnings. Generally,a district
clerk may charge such a fee!:

            The employernay deduct from the ordered amount
         an administrativefee of not more than $5 per
         month to be cred:.ted
                             towards the obliger'spayment
         of support. The clerk of the court may charge the
         requestor a-- rcztsonable fee for each order
         delivered to an %mployer by mail, not to exceed
         2.   (EmphasisacEled).



                              p. 1815
HonorableMike Driscoll - I'age3 (JM-396)




Family Code 514.43(i);Acts 1985, 69th Leg., ch. 232, at 1972. As we
discussed previously, however, a clerk way not charge a fee for
services rendered in connection with a proceeding in which the
attorney general is repres(nitiug
                                a party for the purpose of obtaining
child support. Family  Code 514.13; Acts 1985, 69th Leg., ch. 232, at
1961. That exemption is applicable in the situation you describe.
Therefore,you way uot chalge the $5 fee when the managing conservator
is representedby the attorneygeneral.

                            SUMMARY

             Section 14.13 of the Family Code, as enactedby
         House Bill No. 1593, Acts 1985, 69th Leg., ch.
         239, at 2039-40, and section 14.13 of the Family
         Code, as enacted by Senate Bill No. 1175, Acts
         1985, 69th Leg., ch. 232, at 1961, are both valid.
         The district cl,erkmay not charge a fee for
         motions to modiflra decree or motions for enforce-
         ment of orders iu suits affectingthe parent-child
         relationship. When a managing conservator Is
         representedby theeattorney general, the district
         clerk may not ch,arge the managing conservatora
         fee for orders mailed to employersrequiringthem
         to withhold c2.ild support payments from an
         employee'searniu8s.




                                      J-W
                                      Very truly yo   ,
                                            m

                                      JIM    MATTOX
                                      AttorneyGeneral of Texas

JACKHIGHTOWRR
First AssistantAttorneyGmeral

MARY KELLER
ExecutiveAssistantAttorutyGeneral

ROBRRT GRAY
SpecialAssistantAttorney General

RICK GILPIN
Chairman,Opinion Comaitte~a

Preparedby Sarah Woelk
AssistantAttorneyGeneral




                                p. 1816